Sykes, P. J.,
delivered tbe opinion of the court.
The appellant, Woods, brought suit against the appellees in the justice of the peace court of Patton in district No. 5, Panola county, Miss. This county was divided into two circuit and chancery court districts by an act of the legislature. Laws of 1880, p. 145. Supervisor’s district No. 5 lies partly within each of the circuit court districts. In fact the two county sites' of these two circuit court districts are also within supervisor’s district No. 5; Sardis being the county site for circuit court district No. 1 and Batesville for circuit court'district No. 2. The justice of the peace tried this case in Batesville, which is in the second circuit court district. He awarded judgment against the defendants (appellees). These appellees all resided in supervisor’s district No. 5, but resided in that part of the district which is in the first circuit court district, which court is held at Sardis. After the rendition this judgment by the justice of the peace the defend-ts (appellees) filed an appeal bond, which was approved y the justice of the peace. This appeal bond, as shown oy the record, -properly perfected the appeal to “the circuit court of the first court district of said county.” In some 'way, however, the papers from the justice of the peace court reached the circuit court of the second circuit court district. The attorneys in the case for both sides have overlooked the fact that the appeal bond was properly „nade out for the first circuit court district.
When the case was called, upon motion of the appellees, defendants below, the suit was dismissed upon the alleged ground that the court in the second judicial district did not have jurisdiction of the cause, from which judgment of dismissal this appeal is here prosecuted.
We briefly recapitulate the -facts. Supervisor’s district No. 5 of Panola county lies partly in the first and partly 'm~ihe'secTOi<t'- circuit court districts of that county. The defendants resided in that part of supervisor’s district / No. 5 which is in the first circuit court district of the county. Patton, justice of the peace, was elected for this *604entire supervisor’s district. Tbe justice of the peace court in which this case was tried was held at Batesville, which is in the second circuit court district, but in the supervisor’s district (No. 5) of the justice of the peace. The appeal bond of the defendant provided for an appeal to the first circuit court district. The record, however, was sent to the second circuit court district, and the suit there dismissed.
It is the contention of the appellees that, since they were residents and householders of that part of district No. 5 which lies within the first circuit court district of the county, they cannot be sued beyond the jurisdiction of the circuit court.
The contentions of appellees in this case have been adversely decided by this court in the two reports of the case of Nations v. Lovejoy, 77 Miss. 36, 25 So. 494, and 80 Miss. 401, 31 So. 811. The Nations Case was appealed from the circuit court of Yalobusha county. That county, Laws of 1873, p. 166, chapter 10, was divided into two circuit court districts. Supervisor’s district No. 2 of Yalobusha county, as supervisor’s district No. 5 of Panola county, lay in both circuit court districts. Coffeeville is the county site of the first district of Yalobusha county and Water Yalley of the second circuit court district. The appeal from the judgment of the justice of the peace in the Nations case was taken to the circuit court of the second district, namely, to the Water Yalley circuit court. The appellant, however, lived in that part of the supervisor’s district which was in the first circuit court district, which court was held at Coffeeville. The opinion of the court in 77 Miss, does not show where the court of the justice of the peace who rendered this judgment was held. We have, however, before us the original record filed in this couxd, and we note therein that the justice of the peace held this court in the town of Water Yalley. Thus it will be seen that the facts, so far as a decision of this case is concerned, are identical upon the question of the jurisdiction of the justice of the peace in the first instance; that; *605is, to try the case in a court held by him in that part of the circuit court district Avhere the defendant did not reside. In the first appeal of the Nations case the court held that the circuit court of the Second district did not have jurisdiction of the appeal, but that the appeal should have been prosecuted to the circuit court of the first judicial district of the county. The circuit court had decided otherwise, and the cause was reversed and remanded. Upon the remand of this case Mrs. Lovejoy filed her appeal papers in the circuit court of the first judicial district of the county, amended her bond to that effect, and recovered judgment. Upon appeal this judgment was affirmed.
The necessary effect of the holding in these two cases is that in this case the justice of the peace had jurisdiction of the parties and of the subject-matter, and could hold his court anywhere within the supervisor’s district for which he ivas elected; that an appeal from his judgment should be prosecuted to the circuit court of the district in which the defendant was a resident and a householder.
Under these decisions it was error for the circuit judge to dismiss.the case. All that he could have done ivas to dismiss the appeal of the defendants (appellees), who appealed the case to his court. This would, of course, have left the judgment of the justice of the peace in full force and effect. In this case, however, the appeal bond was properly made out for the first circuit court district, and it Avas an error to have sent this case to the second circuit court district. This being true, the judgment of the circuit court in dismissing the cause is reversed, and the cause is remanded to the first circuit court district of Pan-ola county.

Reversed and remanded.